Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 3 December 2021 has been considered by the Examiner.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 recites the limitation "the adapter cap" in line 6.  There is insufficient antecedent basis for this limitation in the claim. The claim recites “an adapter” and “an annular cap” but not an adapter cap previously within the claim. For the purposes of examination this limitation is understood as “the annular cap”
Claim 9 is rejected due to its dependency on claim 8.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daniel, Jr. (US 4,452,836; hereinafter ‘Daniel’).

Regarding claim 1, Daniel disclosed an adapter (12, at least figs. 1-4) for use in attaching a translucent holiday ornament to a single lamp assembly of a light string, said adapter (12) comprising: a main adapter body (18, 30; at least figs. 1-4, with fig. 4 showing the most detail) formed from a flexibly resilient material (as disclosed in at least column 3, lines 15-29) and including a cylindrical sleeve (30) and an annular cap (18) integrally attached to an upper end of the sleeve (as seen in at least fig. 4), the annular cap (18) having a central opening (19, figs. 1, 2, and 4) formed therein to receive a portion of the lamp assembly therethrough (as illustrated in at least fig. 1); and attachment structure (13, at least figs. 1-4) for placement inside of the main adapter body (as seen in at least figs. 1-4), where the attachment structure (13) is either a resilient wire member (“resilient wire” as understood in light of the specification as a wire-like material capable of being bent and will return to the original shape) or an adhesive material.

Regarding claim 2, Daniel discloses the attachment structure (13) is a resilient wire member including an upper portion (23) which is substantially C-shaped and disposed in a first plane, a pair of parallel connectors (26) which are integrally formed with, and extend from opposite ends of the upper portion in directions which are substantially perpendicular to the first plane, and a pair of non- parallel retaining members (24 and 25) configured for placement inside of said holiday ornament, the retaining members integrally formed with, and extending outwardly from ends of the connectors which are spaced away from the upper portion (as seen in fig. 4). 

Regarding claim 3, Daniel discloses the adapter cap (12) has a plurality of slits (21) formed therein extending radially outwardly from the central hole towards the cylindrical sleeve (as seen in at least fig. 2).

Regarding claim 4, Daniel discloses a translucent holiday ornament (11, at least fig.1) having a hollow cylindrical neck portion (16, at least figs. 1, 2, and 4), the main adapter body (18, 30) of claim 1 disposed on the neck portion (16), and a resilient wire member (13) including an upper portion (23) which is substantially C-shaped and disposed in a first plane, a pair of parallel connectors (26) which are integrally formed with, and extend from opposite ends of the upper portion in directions which are substantially perpendicular to the first plane, and a pair of non-parallel retaining members (24, 25) configured for placement inside of said holiday ornament, the retaining members integrally formed with, and extending outwardly from ends of the connectors which are spaced away from the upper portion (as seen in at least fig. 1).

Regarding claim 5, Daniel discloses a decorative holiday light string, comprising a multiplicity of light assemblies interconnected by wiring, and a plurality of translucent holiday ornaments, each of the ornaments connected to one of the light assemblies by the adapter of claim 1 (as disclosed in at least column 1, lines 17-20 and as one having ordinary skill in the  art would recognize the intention to use Daniel’s device on two or more lights in a string).

Regarding claim 8, as best understood, Daniel disclosed an adapter (12, at least figs. 1-4) for use in attaching a translucent holiday ornament to a single lamp assembly of a light string, said adapter (12) comprising: a main adapter body (18, 30; at least figs. 1-4, with fig. 4 showing the most detail) formed from a flexibly resilient material (as disclosed in at least column 3, lines 15-29) and including a cylindrical sleeve (30) and an annular cap (18) integrally attached to an upper end of the sleeve (as seen in at least fig. 4), the annular cap (18) having a central opening (19, figs. 1, 2, and 4) formed therein to receive a portion of the lamp assembly therethrough (as illustrated in at least fig. 1), the adapter cap (18) further having a plurality of evenly spaced slits (21, as seen in at least fig. 2) formed therein extending radially outwardly from the central hole towards the cylindrical sleeve (as seen  in at least fig. 2).

Regarding claim 9, Daniel discloses a decorative holiday light string, comprising a multiplicity of light assemblies interconnected by wiring, and a plurality of translucent holiday ornaments, each of the ornaments connected to one of the light assemblies by the adapter of claim 8 (as disclosed in at least column 1, lines 17-20 and as one having ordinary skill in the  art would recognize the intention to use Daniel’s device on two or more lights in a string).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel.

Regarding claims 6, 7, and 10, the structural limitations therein are the same as those recited in claims 1 and 8, as rejected by Daniel above.
Daniel is does not specifically disclose a method of connecting a translucent holiday ornament to a lamp assembly to a light string.
However, one skilled in the art will recognize that assembling Daniel’s device will comprise Applicant’s recited steps of inserting.  Since only generic method steps and no specific method steps are claimed, the structure taught by Daniel meets Applicant’s recited method step limitations. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct Daniel’s holiday ornament with the method of claims 6, 7, and 10, since the method steps are obvious in light of the resultant structure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following are cited as disclosing similar adapters for a translucent holiday ornament including at least a flexibly formed main adapter body for receiving a string light:
	DeFrancesco et al. (US 2016/0230966)
	Hafner (US 2017/007061) 
	Sanders et al. (US 4,693,541)
	Laferty (US 10,330,253)
	Heinze (DE 200 21 999)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH S MACCHIAROLO whose telephone number is (571)272-2719. The examiner can normally be reached MTRF 8:30am to 2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571.272.7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEAH SIMONE MACCHIAROLO/Primary Examiner, Art Unit 2875